Bell, Judge.
The judgment of this court (101 Ga. App. 734, 115 S. E. 2d 221) reversing the trial court’s overruling the general-demurrers of the plaintiffs to the petition seeking a declaratory judgment having been reversed by the Supreme Court of Georgia on certiorari (St. Paul Fire &c. Ins. Co. v. Johnson, 216 Ga. 437, 117 S. E. 2d 459), the judgment of this court is vacated, and the judgment of the trial court is affirmed in accordance with the judgment of the Supreme Court.

Judgment affirmed.


Felton, C. J., and Nichols, J., concur.

Wilkinson & Walker, A. Mims Wilkinson, Jr., F. W. Scroggins, for plaintiffs in error.
Moise, Post & Gardner, R. Emerson Gardner, J. William Gibson, Gambrell, Harlan, Russell, Moye & Richardson, James C. Hill, Edward W. Killorin, contra.